Citation Nr: 0509299	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-27 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
Type II (DM II), associated with herbicide exposure, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for heart disease with 
hypertension as secondary to service-connected DM II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION


The veteran served on active duty from April 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
service connection for diabetes mellitus, Type II, currently 
evaluated as 20 percent disabling and denied the veteran's 
claim for service connection for heart disease with 
hypertension as secondary to service-connected diabetes 
mellitus, Type II.


REMAND

?	This case is remanded for the VA to issue a statement of 
the case for the veteran's disagreement with the 20-
percent rating assigned for his service- connected DM 
II.  See Manlicon v. West, 12 Vet. App. 238 (1999).
?	
?	This case is remanded to obtain a new VA examination to 
determine whether the veteran has a cardiovascvular 
disorder that was aggravated by his service-connected DM 
II. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In September 2002, the RO issued a rating decision which 
granted the veteran's claim for service connection for DM II, 
evaluated as 20 percent disabling, and deferred the veteran's 
claim for service connection for heart disease with 
hypertension as secondary to service-connected DM II.  In 
December 2002, the RO issued a rating decision granting the 
veteran's claim of entitlement to an earlier effective date 
for DM II, effective May 29, 2001, and denying the veteran's 
claim of service connection for heart disease with 
hypertension as secondary to service-connected DM II.  The 
veteran submitted a timely notice of disagreement, referring 
to both the denial of service connection for heart disease 
and the 20 percent rating assigned for the DM II, in February 
2003.  In June 2003, the RO issued a statement of the case, 
which only addressed the veteran's claim for service 
connection for heart disease with hypertension as secondary 
to service-connected DM II.  The RO's failure to issue a 
statement of the case in response to the veteran's 
disagreement with the evaluation of 20 percent for his DM II, 
requires remand, rather than referral, pursuant to the United 
States Court of Appeals for Veterans Claims (Court) decision 
in Manlicon v. West, 12 Vet. App. 238 (1999). 

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310(a) (2004).  In addition, secondary service connection 
may also be granted for the degree of aggravation to a non-
service-connected disorder, which is proximately due to, or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Such claims may be 
described as secondary service connection by way of 
aggravation.

As the Court explained in Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described below, the veteran's claim must be 
remanded for another VA examination.

In May 2002, E.M.R., M.D. stated that there was no question 
that there was interrelationship between DMII and coronary 
artery disease (CAD).  He concluded that it was at least as 
likely as not that the veteran's heart disease was related to 
his DM II.

The veteran submitted to a VA examination in October 2002.  
The examiner stated that it was at least as likely as not 
that his CAD was related to his DM II.  In an addendum dated 
December 2002, the examiner stated that he did not realize 
upon first examination that the veteran was diagnosed with 
CAD in 1992.  He concluded that if the veteran was diagnosed 
with CAD prior to being diagnosed with DM II, then the two 
conditions were not likely related to one another.

In a statement dated February 2003, D.G.W., M.D. stated that 
the veteran had CAD causing congestive heart failure and had 
also been officially diagnosed with DM II since June 2000.  
He stated that it was very likely that the veteran's DM II 
had a positive role in his heart disease.  The examiner 
concluded that the veteran's heart disease and hypertension 
were as likely as not related to his DM II.

In July 2003, D.G.W., M.D. submitted a subsequent statement 
to refute the addendum of the VA examiner.  He stated that it 
was very common for heart disease to present prior to DM II, 
and in fact the DM II to be diagnosed at the time of the 
first heart attack or stroke.  Diabetes is frequently 
asymptomatic in many people, and in many cases first contact 
with the medical profession is at the time of the first heart 
attack.  The examiner stated that when the veteran first 
became his patient in May 1994, there was evidence of what is 
now referred to as "impaired glucose tolerance", but not 
frank DM II.

In September 2003, the veteran submitted a timely appeal.  He 
included with his appeal a copy of a general chemistry report 
from B.C.G.H. from August 1992 that indicated high glucose 
levels.

In November 2003, the statement of VA physician R.T., M.D. 
stated that the B.C.G.H. records had been reviewed the lab 
slips from 1992 were not "fasting blood glucose samples and 
not diagnostic of DM II."  The examiner further refuted the 
prior statement of D.G.W., M.D. dated July 2003 by claiming 
that the statement was based on speculation and not backed by 
any sound medical evidence.

Later in November 2003, the RO issued a supplemental 
statement of the case which claimed that D.G.W., M.D.'s 
statement that a pre-diabetic state was an underlying factor 
in heart disease, was not a generally accepted medical 
principle.


Accordingly, this matter is remanded to the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO is required to provide the veteran a 
Statement of the Case addressing the issue of an 
increased rating for diabetes mellitus, Type II.  The 
veteran and his representative must be notified of the 
procedures necessary to complete an appeal as to that 
claim, and they must be given an opportunity to complete 
the appeal.

2.  The veteran must be scheduled for a VA physical 
examination to determine the nature and likely etiology 
of his heart disease with hypertension.  The claims 
folder, to include all evidence added to the record and 
a copy of this REMAND should be made available to the 
examiner in conjunction with the examination.  The 
examiner should determine the nature and likely etiology 
of the veteran's heart disease and hypertension.  All 
opinions expressed should be supported by reference to 
pertinent evidence and should include responses to the 
following questions:

a.  State the diagnoses of all the veteran's 
current cardiovascular disorders.

b.  For each current cardiovascular disorder, state 
a medical opinion as to whether there was an 
increase in the severity of the disorder as a 
result of the service-connected DM II.

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the satisfaction 
of the veteran, he should be furnished a Supplemental 
Statement of the Case regarding entitlement to service 
connection for heart disease with hypertension as 
secondary to service-connected DM II that includes all 
additional applicable laws and regulations, and the 
reason for the decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



